USCA4 Appeal: 20-4515      Doc: 38         Filed: 10/06/2022     Pg: 1 of 7




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4515


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        EZEQUIEL MARTINEZ ARIAS, a/k/a Ezequiel Martines Arias, a/k/a Daniel
        Ortega Martinez, a/k/a Manuel Martinez Sanchez,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00150-RJC-DSC-1)


        Submitted: September 1, 2022                                    Decided: October 6, 2022


        Before GREGORY, Chief Judge, THACKER, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Anthony Martinez, Federal Public Defender, Jared P. Martin, Assistant
        Federal Public Defender, FEDERAL PUBLIC DEFENDER FOR THE WESTERN
        DISTRICT OF NORTH CAROLINA, Charlotte, North Carolina, for Appellant. William
        T. Stetzer, Acting United States Attorney, Anthony J. Enright, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
        for Appellee.
USCA4 Appeal: 20-4515      Doc: 38         Filed: 10/06/2022    Pg: 2 of 7




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-4515         Doc: 38        Filed: 10/06/2022      Pg: 3 of 7




        PER CURIAM:

                  Ezequiel Martinez Arias pleaded guilty to reentry of a deported alien subsequent to

        a felony conviction, in violation of 8 U.S.C. § 1326(a), (b)(1). On appeal, Arias challenges

        the procedural reasonableness of his 52-month sentence. For the reasons that follow, we

        affirm.

                  We review a sentence for reasonableness, applying a deferential abuse-of-discretion

        standard. United States v. Shephard, 892 F.3d 666, 670 (4th Cir. 2018). In reviewing the

        procedural reasonableness of a sentence, we ensure that the district court committed no

        significant procedural error, such as miscalculating the advisory Sentencing Guidelines

        range, inadequately considering the 18 U.S.C. § 3553(a) factors, or insufficiently

        explaining the sentence. United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). We

        review a claim of error that was not properly preserved in the district court for plain error.

        United States v. Cohen, 888 F.3d 667, 678 (4th Cir. 2018). “To prevail on plain error

        review, an appellant must show (1) that the district court erred, (2) that the error was plain,

        and (3) that the error affected his substantial rights.” Id. at 685.

                  Arias first argues that the district court incorrectly calculated his advisory

        Sentencing Guidelines range by using his prior state felony conviction for heroin

        trafficking to both enhance his offense level under U.S. Sentencing Guidelines Manual

        § 2L1.2 (2018)—the guideline applicable to illegal reentry convictions under § 1326—and

        to calculate his criminal history score. However, the commentary to USSG § 2L1.2

        provides that “[a] conviction taken into account under [this section] is not excluded from

        consideration of whether that conviction receives criminal history points.” USSG § 2L1.2

                                                       3
USCA4 Appeal: 20-4515      Doc: 38         Filed: 10/06/2022      Pg: 4 of 7




        cmt. n.3. As we have recognized, the “commentary to the Sentencing Guidelines is

        authoritative and binding, ‘unless it violates the Constitution or a federal statute, or is

        inconsistent with, or [a] plainly erroneous reading of’ the Guideline itself.” United States

        v. Peterson, 629 F.3d 432, 435 (4th Cir. 2011) (quoting Stinson v. United States, 508 U.S.

        36, 38 (1993)). Arias has not made this showing. Additionally, we have previously upheld

        the use of a single prior conviction to increase both the offense level and criminal history

        score for an illegal reentry offense under § 1326. See United States v. Crawford, 18 F.3d

        1173, 1178-80 (4th Cir. 1994) (holding that use of prior felony conviction both as a specific

        offense characteristic under USSG § 2L1.2(b) and to assess criminal history points was not

        impermissible double counting because it was not expressly prohibited by the Guidelines).

               Arias next argues that the district court erred in applying USSG § 5G1.3(d), p.s., to

        impose a consecutive sentence, rather than applying USSG § 5G1.3(b), which directs

        courts to impose a concurrent sentence to an undischarged term of imprisonment. Per its

        terms, USSG § 5G1.3(b) applies when an existing term of imprisonment resulted from

        another offense that is relevant conduct to the instant offense. Commentary to USSG

        § 5G1.3, however, explicitly states that USSG § 5G1.3(b) “does not apply in cases in which

        the prior offense . . . is a prior conviction for which the defendant received an increase

        under § 2L1.2,” as is the case here. See USSG § 5G1.3 cmt. n.2(B). Instead, the district

        court correctly applied § 5G1.3(d), p.s., which applies to “any other case involving an




                                                     4
USCA4 Appeal: 20-4515       Doc: 38          Filed: 10/06/2022      Pg: 5 of 7




        undischarged term of imprisonment.” * Therefore, the district court did not plainly err in

        calculating Arias’ Sentencing Guidelines range.

               Arias additionally argues that the district court failed to adequately explain its

        reasons for imposing a consecutive sentence. Specifically, Arias asserts that, even if the

        district court correctly determined that USSG § 5G1.3(d), p.s., applied to his case, the court

        failed to adequately address his nonfrivolous argument that he would have faced a lower

        sentence if his heroin trafficking and illegal reentry charges had been brought together in

        federal court. Because Arias objected to the sentence as being greater than necessary after

        it was imposed, this issue was properly preserved. See United States v. Lynn, 592 F.3d

        572, 577-78 (4th Cir. 2010).

               As relevant here, the application note to USSG § 5G1.3(d), p.s., provides that the

        district court should consider: (i) the § 3553(a) factors; (ii) the type and length of the prior

        undischarged sentence; (iii) the time served on the prior undischarged sentence and the

        time likely to be served before release; (iv) whether the prior undischarged sentence was

        imposed in state court rather than federal court; and (v) any other circumstances relevant

        to an appropriate sentence for the instant offense. See USSG § 5G1.3(d), cmt. n.4(A).



               *
                 Arias has filed a Fed. R. App. P. 28(j) notice of supplemental authorities relying
        on our recent decision in United States v. Campbell, 22 F.4th 438, 447 (4th Cir. 2022)
        (holding commentary to USSG § 4B1.2 was inconsistent with text of USSG § 4B1.2(b) for
        purposes of career offender enhancement). In Campbell, we explained that, because the
        commentary to USSG § 4B1.2 expanded the definition of a “controlled substance offense,”
        the commentary was plainly inconsistent with the Guidelines and thus not entitled to
        deference. Id. at 443-49. Because Arias fails to demonstrate any inconsistency between
        the relevant commentary and guidelines in his case, his reliance on Campbell is misplaced.

                                                       5
USCA4 Appeal: 20-4515      Doc: 38          Filed: 10/06/2022     Pg: 6 of 7




        Moreover, “a district court must address or consider all non-frivolous reasons presented

        for imposing a different sentence and explain why [the court] has rejected those

        arguments.” United States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (internal

        quotation marks omitted). The record confirms that the district court adequately considered

        Arias’ arguments in favor of a concurrent sentence but ultimately found that a consecutive

        sentence was necessary to deter Arias and to protect the public. We therefore conclude

        that the district court did not procedurally err in its explanation for imposing a consecutive

        sentence.

               Finally, Arias argues that, in fashioning his sentence, the district court erroneously

        assumed that he was a drug trafficking recidivist, in violation of his due process rights. A

        criminal defendant has a due process right to be sentenced based on accurate information.

        United States v. Nichols, 438 F.3d 437, 440 (4th Cir. 2006). Relatedly, the Supreme Court

        has recognized that a sentencing court procedurally errs when it sentences a defendant

        “based on clearly erroneous facts.” Gall v. United States, 552 U.S. 38, 51 (2007). “A

        [factual] finding is clearly erroneous when[,] although there is evidence to support it, the

        reviewing court on the entire evidence is left with the definite and firm conviction that a

        mistake has been committed.” United States v. Wooden, 887 F.3d 591, 602 (4th Cir. 2018)

        (internal quotation marks omitted). The record does not demonstrate that the district court

        relied on any clearly erroneous information in imposing its sentence. Consequently, we

        conclude that Arias’ sentence is procedurally reasonable.




                                                      6
USCA4 Appeal: 20-4515      Doc: 38        Filed: 10/06/2022     Pg: 7 of 7




              Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    7